                                           Case 1:20-cr-00599-JGK
                                           Case                   Document 10
                                                1:20-cr-00599-JGK Document 8 Filed
                                                                              Filed11/17/20
                                                                                    11/17/20 Page
                                                                                              Page11ofof11
Federal Defenders                                                                                                                                                 Southern District
                                                                                                                                  52 Duane Street - 10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                                                                                           Tel: (212) 417-8700 Fax: (212) 571-0392

                                                   ',... - -· -··•-- - -----~•-~---
                                                   li ~i:n~ ~ul\J '                                                                                           Sowhem Dismct of Nm York
 Darid L. /'al/on
                                                   ; ; lJ'JC,: l:!"~: ;:                                                                                          J,m11if~r l. Br11u-11
Execucii·e Director                                                                                                                                               Atwmey-in-Charge
                                                   'Ir    \· .=:·r.. 'l ·•~A      -- ,;r •t IT -/ .-., r J. - ~               l
(1 //1 / . I1/() /"l/('1' · /II · < 'hid           t: ....,L•-           ... \.. ~ 1.-. .. . •· - - ' ·· . - .a...



                                                    ~
                                                        :I .i'\,-.c
                                                             - '-"'
                                                                    · .-"·
                                                                     j'   •   -   -   -   ---    -   -- -   -   - ·   -
                                                                                                                          I:
                                                                                                                          •   I     November 17, 2020
                                                   1, :-..,,•~':'-:   •• · ~-- -
                                                               ... - - - - t-Ju . -
                                                                                          11/1       7/rbrO I;
                                                                                           - - - - - -- -
                  ByECF
                                                                                                                          APPi...lC/.\TION G;-1/\r ~T;:i.J
                  Honorable John G. Koeltl
                                                                                                                                SO ORD -RED
                  United States District Judge
                  Southern District of New York
                  500 Pearl Street                                                                               ~!~
                  New York, NY 10007                                                                                          John G. Koeltl, U.S. D.J.

                  Re:               United States v. Felix Camilo Polanco, 20 Cr. 599 (JGK)

                  Honorable Judge Koeltl:

                        I write, without objection from Pretrial or the Government, to request that the
                  Court modify the terms of Mr. Camilo Polanco's bond to allow him to travel within
                  the District of New Jersey.

                        Mr. Camilo Polanco was arrested on September 22, 2020 and was presented
                  the next day on a complaint alleging three counts of narcotics distribution in violation
                  of 21 U.S.C. § 841(b)(l)(C). On November 10, 2020, he was indicted on the same
                  charges, and the case was assigned to this Court. At the time of his presentment on
                  September 23, 2020, Mr. Camilo Polanco was released on a $50,000 personal
                  recognizance bond signed by two financially responsible persons. The conditions of
                  Mr. Camilo Polanco's bond include a restriction limiting his travel to the Southern
                  and Eastern Districts of New York.

                        Mr. Camilo Polanco now seeks permission to travel within the District of New
                  Jersey so that he can visit regularly with his cousins, who reside in the city of Clifton.
                  As noted, neither Pretrial nor the Government objects to this request. Thank you for
                  considering it.

                                                                                                 Respectfully submitted,

                                                                                                Isl Ariel Werner
                                                                                                 Ariel Werner
                                                                                                 Assistant Federal Defender
                                                                                                 (212) 417-8770

                  CC:               Assistant U.S. Attorney Benjamin Schrier
